Frazer, J.
A demurrer to the complaint, for want of sufficient facts, was sustained below, and error is assigned on that ruling. The complaint is in the usual form, upon a note and mortgage, seeking merely the sale of the mortgaged premises. The suit was originally commenced against Udolph Harter, the mortgagoi, and his wife, who had also executed the mortgage. Pending the suit, Harter died, and the wife married again. The second husband, and the heirs of Harter were then made defendants with the wife.
The appellees have not thought proper to give us the aid of an argument in their behalf, and we are enthely unable to conceive of any objection to the complaint. It is said for the appellant that the court below was of opinion that the real estate of an intestate could only be sold to satisfy the mortgage on application of the administrator. Ve are *380not of that opinion, however, and cannot but think that the learned judge who presided below must have been' misunderstood.
J. F. McDonald; A. D. JRoache, and G. Doane, for appellant.
The judgment is reversed, with costs, and the case remanded, with instructions to overrule the demurrer.